DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
2.	Applicant’s preliminary amendment filed on March 18, 2019 has been entered.  Claims 3-6, 9-14 and 16-17 have been amended.   Claims 18-19 have been added.  Claims 1-19 are pending in this application.  

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claim(s) 1, 3, 5, 9, 12-15 and 17 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Nathan et al. (US 2017/0262099). 
Regarding claim 1, Nathan discloses a touch panel (Fig. 39, [0245], e.g., a touch panel 106), comprising:
 	a first base substrate (e.g., a glass substrate 98); 
a second base substrate opposite to the first base substrate (e.g., a pixel array 97 includes a second substrate);

a piezoelectric layer between the first electrode and the first base substrate ([0230], e.g., a piezoelectric layer 12 is positioned between the common electrode 11/61  and the glass substrate 98); and
 a second electrode between the first base substrate and the second base substrate (e.g., a sensing electrode 10 is positioned between the glass substrate 98 and the second substrate 97); 
wherein, the piezoelectric layer is configured to generate first charges on a side thereof close to the second electrode upon being pressed, and the second electrode is configured to couple the first charges at a pressed position and output a touch signal (Fig. 1; [0094]-[0095], e.g., the piezoelectric material 12 produces the charge Q.sub.piezo in response to a user interaction and the sensing electrode 10 couples the charges and output the touch sensor signal 18). 

	Regarding claim 3, Nathan further discloses the touch panel according to claim 1, wherein, the first electrode is connected with a reference voltage terminal (Figs 1 and 39, [0091], e.g., the common electrode 11/61 is coupled to the capacitance touch controller 5 to receive a bias signal 22).  

	Regarding claim 5, Nathan further discloses the touch panel according to claim 1, wherein, the piezoelectric layer is in contact with the first electrode (Fig. 39, e.g., the piezoelectric layer 12 is in contact with the common electrode 11/61). 

	Regarding claim 9, Nathan discloses the touch panel according to claim 1, wherein, the second electrode is on a side of the first base substrate facing away from the piezoelectric layer (Fig. 39, e.g., the sensing electrode 10 is on a side of the glass substrate 98 facing away from the piezoelectric layer 12).

	Regarding claim 12, Nathan further discloses the touch panel according to claim 1, wherein, a shape of the first electrode includes a planar shape or a grid shape (Figs 8 and 39, e.g., the common electrode 61 is a grid shape), and a shape of the piezoelectric layer includes a planar shape or a grid shape (Fig. 1; [0084], e.g., a layer of piezoelectric material 12 is generally planar and extends in first and second directions x, y). 

	Regarding claim 13, Nathan further discloses the touch panel according to claim 1, further comprising a detector unit, wherein, the detector unit is configured to detect the touch signal so as to obtain a touch pressure (Fig. 1; [0083], e.g., detector unit 1 is configured to detect the touch signal 18 to obtain a touch pressure). 

	Regarding claim 14, Nathan further discloses a driving method of the touch panel according to claim 1, comprising: 
inputting a reference signal to the first electrode (Figs 1 and 39, [0091], [0111], [0246], e.g., applying a reference signal 22 to the common electrode 11/61.  The reference signal may be a fixed DC voltage or ground (0V));

detecting the touch signal to recognize a touch position and a touch pressure ([0119], e.g., provide a touch location and a pressure of a user interaction). 

Regarding claim 15, Nathan further discloses the driving method of the touch panel according to claim 14, wherein, the detecting the touch signal to recognize the touch position and the touch pressure includes: decomposing a touch position signal and a touch superposed signal from the touch signal, to obtain the touch position from the touch position signal and obtain the touch pressure from the touch superposed signal (Fig. 1; [0095]-[0096], [0101], [0119], e.g., separate capacitance measurements signals 21 and pressure signals 19 from the touch sensor signal 18 to obtain the touch position from the capacitance measurements signals 21 and the touch pressure from the pressure signals 19). 

Regarding claim 17, Nathan further discloses a touch device, comprising the touch panel according to claim 1 (Fig. 3; e.g., an electronic device 35 comprises the touch panel).  


	
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nathan et al. (US 2017/0262099) in view of KO et al. (US 2017/0190922).  
Regarding claim 2, Nathan does not disclose the touch panel according to claim 1, wherein, a material of the first electrode is a high-resistance material with a square resistance greater than 1M Q/󠇚sq󠇚.
However, KO discloses a touch panel (Fig. 2; [0053], [0060], e.g., a display device 200 comprises a touch electrode) wherein a material of a first electrode is a high-resistance material with a square resistance greater than 1M Q/󠇚sq󠇚 ([0055], e.g., the antistatic film 250 have a sheet of resistance of 10.sup.7 .OMEGA./sq to 10.sup.9 .OMEGA./sq). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of KO in the invention of Nathan for including a first electrode having a sheet resistance of 10.sup.7 .OMEGA./sq to 10.sup.9 .OMEGA./sq so as to allow a touch panel to discharge static electricity, thereby avoiding failures caused by static electricity and preventing degradation in touch sensitivity (see [0061] of KO). 

7.	Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Nathan et al. (US 2017/0262099) in view of Kurasawa et al. (US 2017/0010738).

However, Kurasawa discloses a touch panel (Fig. 9; [0065], e.g., a touch display panel) comprising:
a first electrode on a side of a first base substrate facing away from a second base substrate ([0069], e.g., a first electrode 36 is arranged on a first substrate 31 facing away from a second substrate 21), and configured to output at least one of static electricity and second charges, and the second charges are charges generated by the piezoelectric layer upon being pressed and having a polarity opposite to the first charges ([0070]-[0071], e.g., discharge static electricity).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Kurasawa in the invention of Nathan for providing a first electrode which serves as an antistatic layer so as to discharge static electricity, thereby improving resistance to the static electricity.  

Regarding claim 6, Nathan does not disclose the touch panel according to claim 1, further comprising a conductive grid electrode, wherein, the conductive grid electrode is between the first electrode and the piezoelectric layer.
However, Kurasawa discloses a touch panel (Fig. 18; [0104], e.g., a touch display panel) comprising:

conductive wires (e.g., wires 33a-334d), wherein, the conductive electrode is between the first electrode and the first base substrate and is directly in contact with the first electrode ([0070], [0106], e.g., the conductive layer 36 is continuously arranged among adjacent wires 33a to 33d, is directly in contact with the wires 33a to 33d, and overlaps the wires 33a to 33d). 
Kurasawa further discloses the touch panel wherein conductive wires can be arranged in a grid structure (see Fig. 19).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Kurasawa in the invention of Nathan for providing a conductive grid electrode that has less sheet resistance than a first electrode and arranging the first electrode to be in directly in contact with the conductive wires in order to improve an effect of removing the static electricity.  

8.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nathan et al. (US 2017/0262099) in view of GU et al. (US 2017/0147122).   
Regarding claim 10, Nathan does not further discloses the touch panel according to claim 1, wherein, the second electrode is on a side of the first base substrate facing away from the piezoelectric layer (Fig. 39, e.g., the sensing electrode 10 is on a side of the glass substrate 98 facing away from the piezoelectric layer 12).
Nathan does not disclose wherein the second electrode is on a side of the second base substrate close to the first base substrate.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of GU in the invention of Nathan for disposing a second electrode on a side of a second substrate close to a first substrate because as taught by GU, a touch electrode can be arranged on a first substrate or a second substrate. 

9.	Claims 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nathan et al. (US 2017/0262099) in view of Xi et al. (US 2017/0249050). 
Regarding claim 11, Nathan does not disclose the touch panel according to claim 1, wherein, the second electrode is further used as a display electrode.
However, Xi discloses a touch panel (Fig.1; [0004]-[0005], [0025], e.g., a touch display panel) comprising:
a touch electrode is used as a display electrode (e.g., a touch electrode 101 serves as a common electrode during a display phase).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Xi in the invention of Nathan for reusing a second electrode as a common electrode in a display phase thereby greatly reducing a fabricating cost, improving a production efficiency, and reducing a panel thickness.


However, Xi discloses a driving method of a touch panel (Fig. 1; [0004]-[0005], [0025], e.g., touch display panel) wherein, touch and display are performed in a time-division manner, and the driving method comprising: inputting a display signal to the touch electrode in a first time period; inputting a touch drive signal to the touch electrode in a second time period (e.g., the touch electrode 101 serves as a common electrode in a display phase), wherein, touch and display are performed in a time-division manner, and the driving method comprising: inputting a display signal to the second electrode in a first time period; inputting the touch drive signal to the second electrode in a second time period (e.g., a drive unit applies a touch driving signal and a common electrode signal to the touch electrode 101 in a time-division manner). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Xi in the invention of Nathan for reusing a second electrode by applying a touch driving signal and a common electrode signal to the second electrode in a time-division manner thereby greatly reducing a fabricating cost, improving a production efficiency, and reducing a panel thickness.

Allowable Subject Matter
10.	Claims 7-8 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Amin et al. (US 2017/0228072); Ito (US 2017/0338287); and Kitada et al. (US 2016/0195994) are cited to teach a touch panel comprising a piezoelectric layer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG ZHOU whose telephone number is (571)270-5372. The examiner can normally be reached 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 



/HONG ZHOU/Primary Examiner, Art Unit 2623